— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Hollie, J.), imposed August 5, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
When the Supreme Court explained the defendant’s waiver of his right to appeal to him, it improperly conflated the right to appeal with the rights automatically forfeited by a guilty plea. Accordingly, the waiver of the right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Curras, 105 AD3d 973 [2013]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Skelos, Roman, Cohen and Hinds-Radix, JJ., concur.